UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5132



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-cr-00301-D)


Submitted:   July 16, 2007                 Decided:   July 27, 2007


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United State Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald Williams pled guilty to possessing a firearm,

having been convicted of a felony, in violation of 18 U.S.C.

§§ 922(g)(1), 924.     The district court sentenced Williams to

eighty-five months in prison.        Williams timely appealed, arguing

that the district court miscalculated his criminal history points

and erroneously determined that he held a leadership role.             We

affirm.

          After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), this court reviews a sentence to

determine whether the district court has correctly calculated the

advisory guidelines range and has considered the range, as well as

the factors set out in § 3553(a), and whether the sentence is

reasonable.   United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).

          First, Williams argues the district court misapplied

U. S. Sentencing Guidelines Manual § 4A1.2, comment. (n.11) (2005),

resulting in an increased criminal history score.        We conclude the

district court correctly interpreted § 4A1.2 and properly applied

the guideline when it calculated Williams’s criminal history score.

          Williams   also   argues    the   district   court   erroneously

assigned him two points for holding a leadership role in criminal

activity pursuant to USSG § 3B1.1(c).         We conclude the district

court properly applied a leadership enhancement because Williams


                                - 2 -
provided the funds involved in the transaction and directed another

participant to purchase a specific type of firearms.

          We therefore affirm Williams’s sentence.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -